Per Curiam,
The plaintiff appealed to this court and filed twenty-five assignments of error. An inspection of the assignments failed to convince the court of substantial error in either of them. The charge of the court to the jury was impartial and nothing appears in it which can justly be construed as depriving the plaintiff of any right or privilege he was fairly entitled to. The testimony was against his contention and was so regarded by the jury. The verdict was for the defendant and the judgment was properly entered thereon. We therefore dismiss all of the assignments.
Judgment affirmed.